Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election with traverse of Group IA (claims 1-10) in the reply filed on 12/22/2020 is acknowledged.  The traversal is on the ground(s) that inventions I and II satisfy the unity of invention because they include similar features.  This is not found persuasive because 
the same device as claimed in claim 1 can be achieved by a different method and the same method as claimed in claim 16 can achieve a different device.  The requirement is still deemed proper and is therefore made FINAL.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Objections
Claim 5 is objected to because of the following informalities:  The phrase “wherein when the picture mode is a dynamic mode, the controller determines the first current value to be greater than the second current value based on a first current ratio” appears to be a conditional claim.  For examining purposes, the examiner assumes the second part of the phrase is no longer valid if the picture mode is not a dynamic mode.  
Claim 6 is objected to because of the following informalities:  The phrase “wherein when the picture mode is a standard mode, the controller determines the first current value to be less than or equal to the second current value based on a second current ratio” appears to be a conditional claim.  For examining purposes, the examiner assumes the second part of the phrase is no longer valid if the picture mode is not a standard mode.  
Claim 7 is objected to because of the following informalities:  The phrase “wherein when the picture mode is a movie mode, the controller determines the first current value to be less than the second current value based on a third current ratio” appears to be a conditional claim.  For examining purposes, the examiner assumes the second part of the phrase is no longer valid if the picture mode is not a video mode.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2017/0303365).
Regarding claim 1, Chen et al. (figures 1-10) discloses a display apparatus comprising: 
a liquid crystal panel (64); 
a backlight unit comprising a light source module comprising a plurality of light sources (82), the backlight unit comprising a light guide plate (78) configured to guide light emitted from the light source module to the liquid crystal panel; and 
a controller configured to control the liquid crystal panel and the backlight unit, wherein each of the plurality of light sources comprises a first light emitting diode (LED) configured to emit a first light and a second LED configured to emit a second light in a color different from a color of the first light (82-1 and 82-2; see at least paragraphs 0079-0080), and 
wherein the controller determines current values to be applied to the first LED and the second LED based on a picture mode (see at least paragraphs 0053-0057).
The limitation, “wherein the controller determines current values to be applied to the first LED and the second LED based on a picture mode” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Chen et al. discloses the structural limitations required to perform the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Regarding claim 2, Chen et al. (figures 1-10) discloses wherein a color temperature of the first light is higher than a color temperature of the second light (The first light-emitting diode may produce warm yellow light source 82-1 having a color temperature less than 6,500 K 
Regarding claim 3, Chen et al. (figures 1-10) discloses wherein the color temperature of the first light is included in a first predetermined temperature range, and the color temperature of the second light is included in a second predetermined temperature range lower than the first predetermined temperature range.
Regarding claim 4, Chen et al. (figures 1-10) discloses wherein the controller determines a first current value to be applied to the first LED and a second current value to be applied to the second LED based on a predetermined current ratio according to the picture mode.
The limitation, “wherein the controller determines a first current value to be applied to the first LED and a second current value to be applied to the second LED based on a predetermined current ratio according to the picture mode” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Chen et al. discloses the structural limitations required to perform the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Regarding claim 5, Chen et al. (figures 1-10) discloses wherein when the picture mode is a dynamic mode, the controller determines the first current value to be greater than the second current value based on a first current ratio.
Regarding claim 6, Chen et al. (figures 1-10) discloses wherein when the picture mode is a standard mode, the controller determines the first current value to be less than or equal to the second current value based on a second current ratio.
Regarding claim 7, Chen et al. 
Regarding claim 8, Chen et al. (figures 1-10) discloses wherein each of the first LED and the second LED is provided as a single chip, and the first LED and the second LED are mounted in regions adjacent to each other, thereby forming a light source.
Regarding claim 9, Chen et al. (figures 1-10) discloses wherein the first light is a blue light and the second light is a yellow light.
Regarding claim 10, Chen et al. (figures 1-10) discloses wherein the backlight unit further comprises a quantum dot film configured to convert the color of the first light (see at least paragraph 0052).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871